DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-17 and 24-26 are pending.
Information Disclosure Statement
The IDS has now been considered from the previous Office Action. The signature page does not appear in the appropriate location in the file wrapper, but Applicant appears to have shown that it was filed contemporaneously with the IDS.  The IDS is to be dated as of the date submitted. 
The signature page seems to have been placed with the “transmittal letter” instead of the IDS itself filed the same day as the IDS, which is not normally the case, and so this is noted for the clarity of the record.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2004/0117937), hereinafter Maruyama, in view of Umezawa et al. (US 2015/0197218), hereinafter Umezawa.
Regarding claims 13 and 25, Maruyama discloses the production of a ‘resin molded’ (par. 0044) nozzle (i.e., Figs. 2, 5, 9-10) comprising a supply duct [supply passage (120) including washings flow passage (122)] (par. 0044, 0083) and a first outlet opening (126), with the supply duct being connected to a liquid supply (par. 0044). 
Maruyama’s resin molded nozzle further discloses that the first outlet opening (126) is an oscillating jet (par. 0046) as to provide a fan shape as is claimed. In this cited embodiment, the nozzle further includes two “second outlet openings” (Figs. 9-10), also connected to the supply duct as illustrated, and these nozzles (par. 0084) are formed separately or independently (ref. claim 9), from the nozzle body molded above which broadly implies or suggests a “drilling” or a “subtractive manufacturing” to form the openings after the nozzle “chip” and body are produced as described in par. 0084. Thus, it is inherent that a “drilling” or subtractive method meeting the BRI of “drilling” would occur to produce these openings.  
However, Maruyama does not explicitly disclose that the ‘resin molded’ nozzle is produced by injection molding into the above structure as to produce the structure as recited in the claim. 
However, regarding the above with respect to ‘resin molding,’ it is noted that one of ordinary skill in the art would have recognized that by discussing ‘resin molding’ as noted above in Maruyama, that this would have rendered the “injection molding” as broadly claimed also obvious as the claim does not structurally limit the “injection molding process” to include any specific limitations. 
However, additionally or alternatively, Umezawa demonstrates that the injection molding of similar types of jetting nozzles was known in the art prior to the effective filing date of the claimed invention as a suitable means of producing ‘resin molded’ nozzles (Umezawa, par. 0070). 
One of ordinary skill in the art would have recognized that Umezawa’s techniques for injection molding of nozzles would have been readily applicable to the above description of “resin molding” of the nozzles above, and would have had a reasonable expectation of success from having conducted an injection molding process to have performed the above step to produce the nozzles. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above from Maruyama, as to have specified an injection molding process (as in Umezawa) is used for the generic ‘resin molding’ step above from Maruyama.  
With respect to the limitation of claim 25 with the second outlet opening having a circular shape, Maruyama, Fig.11 appears to disclose that element as claimed as there is a ball within the opening, thus suggesting that it is a circular opening. 
Regarding claim 15, modified Maruyama discloses the subject matter of claim 13 as discussed above, and further discloses that a distribution duct (washings flow passage) (Maruyama, Figs. 5 and 9; par. 0083-0084) is formed and connects to the second outlet openings as in the claim. 
Regarding claim 16, modified Maruyama discloses the subject matter of claim 13 as discussed above, and further discloses the convexly shaped outer surface (best illustrated in Maruyama, Fig. 10) where the second outlet openings are also present. 
Regarding claim 17, modified Maruyama discloses the subject matter of claim 13 as discussed above, and as noted above, includes an interaction chamber (124) for oscillating purposes (par. 0045-0046) for when the jet is discharged from the first outlet opening (126) as is claimed (Maruyama, Figs. 5 and 9). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2014/0117937) in view of Umezawa (US 2015/0197218) as applied to claim 13 above, and further in view of Kameyama et al. (US 2005/0230370), hereinafter Kameyama. 
Regarding claim 14, Maruyama/Umezawa discloses the subject matter of claim 13 as discussed above but does not specify that the material removed in the subsequent step is conducted by a “laser drilling” process as is recited in the claim. 
However, Kameyama discloses the use of laser machining equipment (abstract) for machining an object to form a hole into a block of material, such as resin (Kameyama, par. 0047). One of ordinary skill in the art would have recognized that a laser is a suitable means for removing material in the process as noted above to produce the second opening(s) and would have had a reasonable expectation of success from having used a laser to provide the openings from these descriptions. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the above is conducted by laser drilling as is claimed. 
Allowable Subject Matter
Claim 24 is allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The scope of claims 24 and 26 is the same, which includes the limitation “wherein the outer surface portion of the nozzle body is formed as a convexly curved outer surface” in combination with “wherein the drilling to form the second outlet opening results in the second outlet opening having a circular shape located at an outer surface portion of the nozzle body.” Claim 24 recites both limitations and is allowed, with claim 26 completing the above combination, and is noted as objected to. These limitations, in combination with the other claim limitations of claims 24 (or 26/25) would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the absence of impermissible hindsight reconstruction techniques. As such, claim 24 is allowed, and claim 26 stands as objected to as discussed above. 
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive with respect to claims 13-17. 
In the remarks, Applicant argues that the cited reference does not disclose a “drilling” under the term’s BRI, and thus, argues that the reference does not teach the claim limitations as written in claim 13.
In response, first, According to Merriam-Webster’s online dictionary: “drill” is defined below as “to bore or drive a hole in” or “to make (a hole) by piercing action”:

    PNG
    media_image1.png
    694
    763
    media_image1.png
    Greyscale

Therefore, the broadest reasonable interpretation of “by drilling” would then appear to not require any further limitations, other than ‘forming a hole’ in a disclosed formed material by a “piercing,” “driving” or a “boring” motion, which is explicitly described in the text of the reference at par. 0084 and in ref claim 9, where it states “[a] pair of directional jet nozzles (166) is formed in the nozzle chip (162) . . the directional jet nozzle (166) provided by the through hole, which is formed in the nozzle chip (162)“ and “the through hole being formed in the nozzle chip independently from the nozzle body.” 
In view of these specific teachings as cited, it would appear that this “drilling” is inherently performed in the context outlined in the Office Action, or else, these openings in the front of the nozzle (at 166) would not be formed (as illustrated in Figs. 9-10 and described in par. 0084).  
Applicant’s Figs. 1 and 3 are used as a guide in claim interpretation, and in application to the Maruyama reference, and are reproduced below (next page):

    PNG
    media_image2.png
    577
    595
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    453
    670
    media_image3.png
    Greyscale

In Applicant’s Figs. 1 and 3: nozzle body (10); supply duct (12); first outlet opening (16); second outlet opening (28).
It is further noted as in Applicant’s specification, par. 0033 and Fig. 6 – where the “nozzle body” (10) is placed into a “housing” (30), which is substantially similar to the disclosed arrangement of the “nozzle chip” (nozzle body) within the “nozzle body” (disclosed “housing”) within the Maruyama reference, although this is not a claimed feature. 
Maruyama, Fig. 9, cited in the Office Action, is also reproduced below:

    PNG
    media_image4.png
    428
    619
    media_image4.png
    Greyscale

In Fig. 9 of Maruyama, the “nozzle chip” (162) (par. 0084) reads most closely on the nozzle body (above, Fig. 3 from Applicant’s spec.). 
However, the term “nozzle body,” as originally claimed, is a broad enough, to be reasonably viewed as covering structures covering the entirety of Fig. 9 (and the other cited figures in the Office Action) above, which is the overall position articulated in the Office Action. This interpretation is also slightly broader than the other one mentioned as the nozzle “body” could be a term referring to the entire nozzle “body” including the “chip” and the portion described as the “body.” Both interpretations could apply to the claim here and both are covered in the reference. As such, claim 13 is considered to meet the claims as previously outlined in the last Office Action and this rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742